Exhibit 10.152

 

Execution Copy

 

AMENDMENT NO. 4 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 4 to Unsecured Promissory Note (the "Amendment") is made as
of this 30th day of December, 2016, by and between TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation ("Maker"), and GREAT HARBOR CAPITAL, LLC, a
Delaware limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) dated January 28, 2016, as amended by that certain
Amendment No.1 to Unsecured Promissory Note, dated March 21, 2016, that certain
Amendment No. 2 to Unsecured Promissory Note, dated April 5, 2016 and that
certain Amendment No. 3 to Unsecured Promissory Note, dated July 21, 2016 (as
amended, the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

 

1.     Section 3.11 of the Note is hereby restated in its entirely to read as
follows:

 

3.11     Pari Passu Notes. Maker and Holder acknowledge and agree the payment of
all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to all principal, interest or other payments due under that (a) the
Third Golisano Holdings Note, that certain Unsecured Promissory Note, dated as
of January 28, 2016, as amended by Amendment No. 1 dated as of March 31, 2016,
Amendment No. 2 dated as of April 5, 2016 and Amendment No. 3 dated as of July
21, 2016 in the original principal amount of $2,500,000 issued by Maker to
Golisano Holdings (the "First Golisano Holdings Note") and that certain
Unsecured Promissory Note, dated as of March 21, 2016, as amended by Amendment
No. 1 dated as of April 5, 2016 and Amendment No. 2 dated as of July 21, 2016 in
the original principal amount of $7,000,000 issued by Maker to Golisano Holdings
(the "Second Golisano Holdings Note") that certain Delayed Draw Unsecured
Promissory Note, dated as of July 21, 2016 in the original principal amount of
$4,769,996 issued by Maker to Golisano Holdings (the “Third Golisano Holdings
Note”and together with the First Golisano Holdings Note and the Second Golisano
Holdings Note, the "Golisano Holdings Notes"), (b) that certain Unsecured
Promissory Note, dated as of January 28, 2016 as amended by Amendment No. 1
dated as of March 31, 2016, Amendment No. 2 dated as of April 5, 2016 and
Amendment No. 3 dated July 21, 2016 in the original principal amount of
$2,500,000 issued by Maker to Great Harbor (the "First Great Harbor Note"), and,
that certain Unsecured Promissory Note, dated as of March 21, 2016, as amended
by Amendment No. 1 dated as of April 5, 2016 and Amendment No. 2 dated as of
July 21, 2016 in the original principal amount of $7,000,000 issued by Maker to
Great Harbor (the "Second Great Harbor Note") and that certain Delayed Draw
Unsecured Promissory Note, dated as of July 21, 2016 in the original principal
amount of $4,769,996 issued by Maker to Great Harbor (the “Little Harbor Note”
and together with the First Great Harbor Note and the Second Great Harbor Note,
the “Great Harbor Notes”) and (c) that certain promissory note, dated as of
April 5, 2016, in the original principal amount of $500,000 issued by Maker to
JL-US (the “JL-US Note”). Maker and Holder acknowledge and agree that all
payments of principal and interest on this Note and all of the Golisano Notes,
the Great Harbor Notes, and the JL-US Note (collectively, the "Investor Notes")
shall all be made pro rata with respect to each such Investor Note based on the
unpaid principal balance under all Investor Notes. If Holder receives any
payment or other amount with respect to this Note in excess of that which it is
entitled to under this Section 3.11, it shall, and shall be deemed to, hold such
excess amount in trust for the benefit of Golisano Holdings, Great Harbor, and
JL-US to the extent each is entitled thereto and shall pay such excess amount
over to Golisano Holdings, Great Harbor and/or JL-US, as applicable, as promptly
as practicable. Maker and Holder hereby agree that Golisano Holdings, Great
Harbor and JL-US are each an express third party beneficiary of this Section
3.11 and it shall not be amended or modified without the express written consent
of Golisano Holdings, Great Harbor and JL-US.

 

Amendment No. 4 to Unsecured Promissory Note (Great Harbor)

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

[SIGNATURE PAGE FOLLOWS]

 

 
2 

--------------------------------------------------------------------------------

 

 

Execution Copy

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

By:     /s/ Naomi Whittel

      Name: Naomi Whittel

      Title:   Chief Executive Officer

 

 

 

GREAT HARBOR CAPITAL, LLC

 

 

 

By: /s/ Mark J. Bugge                         

       Mark J. Bugge

       Title: Secretary

 

 

 

The undersigned hereby consent to this Amendment No. 4 to Unsecured Promissory
Note.

 

 

GOLISANO HOLDINGS LLC

 

 

/s/ B. Thomas Golisano                                  

B. Thomas Golisano

Title: Member

 

 

JL-Utah Sub, LLC

 

 

 /s/ Jonathan B. Rubini                                       

Jonathan B. Rubini

Title: Managing Member

 

 

Amendment No. 4 to Unsecured Promissory Note (Great Harbor)